Citation Nr: 1301494	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  05-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral foot disability other than pes planus.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability. 

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability. 

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in April 2009 and was remanded for further development.  In an August 2010 decision, the Board reopened the claims for service connection for a left and right foot disability and remanded those, and the remaining claims, for further development.  The Board again remanded the claim in March 2012.  

In numerous statements, the Veteran reports having psychiatric problems due to the limitations she has as a result of her physical disabilities.  The RO should clarify whether the Veteran seeks secondary service connection for psychiatric disability.  This matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for a bilateral foot disability other than pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's pre-existing bilateral pes planus did not undergo a permanent increase in severity during service.  

2.  Service connection for disability of the knees and ankles was denied by the RO in a September 1994 rating decision.  The Veteran was notified of the decision and of her appellate rights by way of notice sent October 1994, but did not file an appeal.

3.  The evidence received since the September 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for disability of both knees and ankles; does not trigger the duty to assist by providing a medical opinion; and does not raise a possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).  

2.  The evidence received since the September 1994 decision is not new and material; the claim of entitlement to service connection for left knee disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The evidence received since the September 1994 decision is not new and material; the claim of entitlement to service connection for a right knee disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The evidence received since the September 1994 decision is not new and material; the claim of entitlement to service connection for a left ankle disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The evidence received since the September 1994 decision is not new and material; the claim of entitlement to service connection for right ankle disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the bilateral pes planus claim, the RO provided the appellant pre-adjudication notice by letter dated in October 2010.  The RO initially denied the claim on the merits in a November 2011 supplemental statement of the case (SSOC).  This letter fully addressed what evidence was required to substantiate the claim and the respective duties of VA and a claimant in obtaining evidence.  This letter also advised the Veteran of the five Dingess elements, to specifically include that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the present case, considering the duties imposed by VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the petitions to reopen decided below has been accomplished.  In the October 2010 letter, the Veteran was notified of the criteria for reopening her claims and the criteria for establishing the underlying claims for service connection.  See Kent, 20 Vet. App. 1.  The letter also advised the Veteran of the five Dingess elements, to specifically include that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  Although a document fully meeting the VCAA's notice requirements was not provided to the Veteran before the initial rating decision on appeal, the claims were fully developed and then readjudicated in a November 2011 SSOC which was after all required notice was provided.  Accordingly, the Board finds that any arguable lack of full preadjudication notice in this appeal has not, in any way, prejudiced the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board also finds that there is no indication whatsoever that any additional action is needed to comply with the duty to assist the Veteran in connection with the claims decided below.  First, the Veteran's service treatment record (STRs) is on file, and the claims file contains all available records from the VA and non-VA sources the Veteran identified as having relevant records.  The Veteran has not identified (nor has her service representative), and the file does not otherwise indicate, that there are any additional pertinent records that should be obtained before the appeal is adjudicated by the Board. 

Second, the Veteran was afforded VA examinations in connection with the service connection claims decided below.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions, and current complaints, and because they describe the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

In light of this evidentiary development, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claims, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board also finds that there was substantial compliance with the Board's remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the RO to send the Veteran a letter complying with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This was accomplished as noted above.  The Board's remand also requested a VA examination regarding her bilateral pes planus claim.  This was accomplished.  Finally additional VA treatment records were entered in the Veteran's Virtual VA electronic file.  Accordingly, the Board finds that the Board's remand directives were substantially complied with; accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal. 

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The law also provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Here, the November 1978 Report of Medical Examination at service entry shows that the Veteran was noted to have a pre-existing second-degree pes planus that was not considered disqualifying.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

A.  Bilateral Pes Planus 

The Veteran asserts that she currently suffers from bilateral pes planus due to service.  She also reports that she did not have any foot trouble prior to service and that all her current disability of the feet started her second week of basic training.  

STRs reveal she had second degree pes planus upon enlistment examination in November 1978.  It was not considered disabling and her feet were found to be normal on entrance examination.  Additionally, service treatment records show the Veteran complained of pain in her feet during basic training in March 1979.  Pes planus was again noted.  Upon separation examination in November 1982, the Veteran reported foot trouble.  The examiner noted the Veteran had swelling of her feet when she wore boots, but that it was resolved. 

Post-service, upon VA examination in May 1983, the Veteran complained of feet swelling.  Pes planus was noted.  VA outpatient treatment records dated between 1984 and 1994 were negative for treatment pertaining to the feet.  There were no objective findings with regard to the feet upon VA examination in June 1994, not even pes planus.  X-rays of the feet were negative. 

VA outpatient treatment records dated between 2005 and 2012, contain complaints of foot pain and swelling.  Notably, the Veteran was diagnosed with foot pain in July 2005.  In January 2007, a podiatry evaluation revealed hallux valgus and pes planus with excessive pronation.  


The examiner based the report and opinions on review of the claims files and considered the relevant evidence, specifically referencing post-service treatment records.  

The March 2012 examiner found that the Veteran's congenital pes planus was not aggravated by her time in the service.  The examiner indicated that her pes planus was mild upon entry into the service based on the STRs.  There are no treatment notes regarding the pes planus in the service or significant injuries to the feet themselves, and indeed, at separation, pes planus was not diagnosed.  All the symptoms and treatment of the ankles, tibia, shin splint, rule out stress fractures and Achilles tendonitis are from separate conditions.  Based on the STRs these are distinct conditions that are distinct from pes planus with respect to anatomy and also physiology.  The examiner also stated that the Veteran's pes planus is still mild to the current day based on the examination and lack of findings on the plain films for the condition.  Based on this, the examiner concluded that any progression is due to aging and her post-service occupations.

Post-service medical evidence support her statements as it shows that she has continued to seek treatment for bilateral pes planus.  The Board finds that notwithstanding the Veteran's report of foot pain since service, because the competent medical evidence shows that it was not aggravated during or as a consequence of service, the Board finds that the preponderance of the evidence is against the claim and thus service connection for bilateral pes planus is not warranted.  In reaching this determination, the Board acknowledges that bilateral pes planus is a disability capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Assessing the increase in severity of a pre-existing bilateral pes planus condition is of a complex medical nature that in turn requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Barr, supra.  Therefore, independent medical evidence is needed to support the notion that the pre-existing pes planus increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And, here, for the reasons and bases discussed, this required supporting medical evidence is not present.  Rather, and in any event, there is a highly probative medical opinion of record, the March 2012 VA examiner's assessment, to establish that the Veteran's pre-existing bilateral pes planus did not increase in severity during service.  The Board affords the March 2012 VA opinion great probative value.  The examiner based the report and opinions on review of the claims files and considered the relevant evidence, specifically referencing service treatment records and post-service treatment records.  Although the Veteran has provided competent and credible statements that she had no problems with her feet prior to service, the Board places greater probative weight on the finding on her service entrance examination that she had pes planus, and the March 2012 VA examiner's opinion to be more probative.  As such, the Board finds the March 2012 VA examiner's report and opinion most persuasive. 

In sum, the evidence does not show that the pre-existing bilateral pes planus underwent a permanent increase in severity during service.  Rather, the most persuasive evidence indicates that the Veteran had temporary or intermittent flare-ups of symptoms of the pre-existing bilateral pes planus, which does not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation.  As the underlying bilateral pes planus have not been shown to have permanently worsened, the presumption of aggravation does not arise in this case.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Therefore, the Board finds that a preponderance of the evidence is against service connection.  




B.  Petitions to Reopen

The Veteran seeks to reopen claims of service connection for disability of the knees and ankles.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id. 

A September 1994 rating decision denied entitlement to service connection for disability of the knees and ankles on the basis that although the Veteran complained of knee and ankle problems in service, the evidence did not show that current disabilities on VA examination.  The Veteran was notified of that decision and of her appellate rights by way of letter sent to her on October 1994.  She did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Although 38 C.F.R. § 3.156(b) (2012) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed September 1994 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO received the instant petition to reopen the claim in June 2004.  The Board notes that some of the evidence received since the September 1994 rating decision is new, as it was not previously considered the RO; however, it is not material.  The pertinent newly submitted evidence in the Veteran's claims files and Virtual VA electronic file, consisting of VA joints examination in December 2001 and August 2003 and VA treatment records from 2003 to 2012 are negative for any findings, complaints, or treatment of a knee or ankle disability.  Since the lack of evidence showing a current disability was the basis for the denial of the claims in the prior rating decision, any new evidence must relate to this unestablished fact or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. at 117.  Here, none of the newly submitted evidence shows that the Veteran has a current knee or ankle disability.  Further, none of the newly submitted evidence, including the Veteran's statements, triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence to reopen the claims for service connection for disability of the knees and ankles has not been received.  The claims are therefore not reopened.  


ORDER

Service connection for bilateral pes planus is denied.

New and material evidence not having been received to reopen a service connection claim for left knee disability, the Veteran's appeal is denied. 

New and material evidence not having been received to reopen a service connection claim for right knee disability, the Veteran's appeal is denied.

New and material evidence not having been received to reopen a service connection claim for left ankle disability, the Veteran's appeal is denied. 

New and material evidence not having been received to reopen a service connection claim for right ankle disability, the Veteran's appeal is denied. 


REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Regarding the bilateral foot disability claim, the Board found that the VA examination in September 2011, which diagnosed mild bilateral degenerative changes due to gout, was inadequate.  

In March 2012, the Board remanded the claim for another examination, which was conducted in March 2012.  In providing an opinion, the examiner was to discuss whether it is at least as likely as not that the in-service complaints of pain and swelling in the Veteran's bilateral feet, legs, and ankles with long marches and weight bearing without any specific trauma; and the clinical findings of bilateral tibia stress, ankle strain, ankle stress, shin splints, Achilles tendonitis, and rule-out stress fractures caused or aggravated any current disability of the feet.  The examiner who conducted the March 2012 examination noted the mild bilateral degenerative changes of the feet but made no other mention of the condition.  This case be must again be remanded to the agency of original jurisdiction for another opinion to comply with the Board's remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that she identify any outstanding records pertaining to her disabilities that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from March 2012 to the present should be added to the claims file or the Veteran's VA Virtual electronic file.

2.  Then notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of the onset, chronicity and/or severity her lower extremity symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After any outstanding records are added to the claims file, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of any right and/or left foot disability other than bilateral pes planus found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.

The examiner should identify all foot pathology other than bilateral pes planus found to be present

In providing this opinion, the examiner should discuss whether it is at least as likely as not that the in-service complaints of pain and swelling in the Veteran's bilateral feet, legs, and ankles with long marches and weight bearing without any specific trauma; and the clinical findings of bilateral tibia stress, ankle strain, ankle stress, shin splints, Achilles tendonitis, and rule-out stress fractures caused or aggravated any current disability of the feet.  

In offering each of these opinions, the examiner must specifically acknowledge and discuss the Veteran's competent and credible report of a continuity of foot symptoms since service.  The rationale for all opinions expressed should be set forth in a legible report.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran should be furnished an SSOC and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


